          Case 1:20-cv-09166-PAE Document 23 Filed 02/24/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    UNION MUTUAL FIRE INSURANCE COMPANY,

                                         Plaintiff,                        20 Civ. 9166 (PAE)
                         -v-
                                                                                 ORDER
    MARIO TEJADA, and
    PABLO BRITO,

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:

        On February 23, 2021, defendant filed a motion to dismiss the complaint under Rule 12

of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has 21 days after the

service of a motion under Rule 12(b) to amend the complaint once as a matter of course.

        Accordingly, it is hereby ORDERED that plaintiff shall file any amended complaint by

March 16, 2021. No further opportunities to amend will ordinarily be granted. If plaintiff does

amend, by April 6, 2021, defendants shall: (1) file an answer; (2) file a new motion to dismiss; or

(3) submit a letter to the Court, copying plaintiff, stating that they rely on the previously filed

motion to dismiss. 1

        It is further ORDERED that if no amended complaint is filed, plaintiff shall serve any

opposition to the motion to dismiss by March 16, 2021. Defendants’ reply, if any, shall be

served by March 30, 2021. At the time any reply is served, the moving party shall supply the




1
 If defendants file a new motion to dismiss or rely on their previous motion, plaintiff’s
opposition will be due 14 days thereafter, and defendants’ reply, if any, will be due seven days
after that.
         Case 1:20-cv-09166-PAE Document 23 Filed 02/24/21 Page 2 of 2




Court with a courtesy copy of all motion papers by attaching them as PDF files to a single email

addressed to EngelmayerNYSDChambers@nysd.uscourts.gov.

       The Court will determine later, after receipt of plaintiff’s anticipated brief opposing a

motion to dismiss the current or amended complaint, whether to schedule oral argument.

       In light of the motion to dismiss, the initial pretrial conference scheduled for March 9,

2021 at 3:00 p.m. is adjourned. The Court will reschedule the conference after receipt of

plaintiff’s anticipated brief opposing a motion to dismiss the current or amended complaint.


       SO ORDERED.

                                                            
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: February 23, 2021
       New York, New York




                                                 2
